Darrell Hickman, Justice, dissenting. I dissent because I do not believe that the appellee made a case that it is necessary to destroy this old house, as required when the power of eminent domain is exercised. No doubt, Urban Renewal as an idea, and in many cases its execution, is for the good of the public. However, this is not one of those cases. This is simply a case where somebody’s property is being taken so that another building can be built. The sad fact is there is absolutely nothing the matter with the house. It was built at a time when good craftsmanship in buildings was more often the case than not. I dare say this house, if it were permitted to remain, would be in existence for over a hundred years — without undue maintenance. The building proposed will no doubt be torn down as obsolete during that period of time — probably in 25 years. The senselessness of the matter is enough to reverse the judgment of the chancellor but, more importantly, we have taken for granted the power of eminent domain and simply rubber stamped the exercise of the power of eminent domain by government agencies. The area is not a slum. The evidence, in my judgment, indicated that the house was not dilapidated and the right to exercise the power of eminent domain in this case should have been routinely denied. I am authorized to state that Purtle, J., joins in this dissent.